Regarding independent the independent claim, applicant amended the claim to have a first actuator coupled to the housing, and second actuator configured to be disposed remote from said housing in or on a different region of the heart than said first actuator. This changes the scope of the claim now requiring a second actuator to be disposed remote from the housing in or on a different region of the heart, with the housing having a first actuator coupled to it. This would require further search and consideration.


Note from 12:
Regarding independent the independent claim, applicant amended the claim to have a first actuator coupled to the housing, and second actuator configured to be disposed remote from said housing in or on a different region of the heart than said first actuator. This changes the scope of the claim now requiring a second actuator to be disposed remote from the housing in or on a different region of the heart, with the housing having a first actuator coupled to it. This would require further search and consideration.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792